Title: Enclosure: Thomas Jefferson’s Notes on the Likeness of Christopher Columbus, [ca. 28 August 1814]
From: Jefferson, Thomas
To: 


            Note by Th:J.
            The 1st vol. of Debry was printed in 1590. &
			 the 2d to which the preface is here given, was printed in 1595. it was between these two dates then that the copy [exemplar] of the portrait
			 which had been taken by order of the king  &
			 Queen, and of which
			 his son made the miniature here exhibited, was given by his friend who recieved it from the painter himself [i.e. the
			 copyist.] and the copy must have been taken between 1492. and 1590. i.e. in the
			 16th century. it was probably then a different copy from that in possession of the
			 D. of Berwick, and supposed to have been taken in the 17th century, altho’ it might be from the same original.
          